People v Bellezza (2014 NY Slip Op 04953)
People v Bellezza
2014 NY Slip Op 04953
Decided on July 2, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on July 2, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentWILLIAM F. MASTRO, J.P.
JOHN M. LEVENTHAL
PLUMMER E. LOTT
ROBERT J. MILLER, JJ.


2010-08842
 (Ind. No. 974/96)

[*1]The People of the State of New York, respondent,
v Frank Bellezza, appellant.
Robert C. Mitchell, Riverhead, N.Y. (Agnes B. Neldner of counsel), for appellant.
Thomas J. Spota, District Attorney, Riverhead, N.Y. (Thomas C. Costello of counsel), for respondent.
DECISION & ORDER
Appeal by the defendant from an order of the County Court, Suffolk County (Weber, J.), dated October 7, 2009, which denied, without a hearing, his motion pursuant to CPL 440.30(1-a) for DNA testing of certain evidence.
ORDERED that the order is affirmed.
The County Court properly denied, without a hearing, the defendant's motion pursuant to CPL 440.30(1-a) for DNA testing of certain evidence, since the defendant failed to show that there was a reasonable probability that the verdict would have been more favorable to him had the DNA tests been performed and the results admitted at trial (see CPL 440.30[1-a][a][1]; People v Johnson, 112 AD3d 969, 969-970; People v Perry, 89 AD3d 1114, 1115).
MASTRO, J.P., LEVENTHAL, LOTT and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court